Citation Nr: 1452776	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-26 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from May 1980 to May 1983.  This matter come to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Reno, Nevada.

A Board hearing was held before the undersigned Veterans Law Judge at the RO in May 2013.  A transcript of the hearing is of record.  

A review of the Veterans Benefits Management System (VBMS) and Virtual VA reveals a January 2014 rating decision that has been considered by the Board and additional VA treatment records that have been reviewed by the RO and the Board.  Virtual VA also contains a copy of the aforementioned Board hearing transcript. 


FINDINGS OF FACT

1.  In a January 2014 rating decision, the RO granted service connection for posttraumatic stress disorder with major depression (claimed as mood disorder and major depression secondary to losing baby/miscarriage).  

2.  There is no longer a controversy regarding the benefit sought on appeal as the RO's decision to grant service connection for PTSD with major depression resolves the service connection claim at issue.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board pertaining to whether service connection for a psychiatric disorder, to include PTSD, is warranted.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 20.101 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to the Veterans or the dependents or survivors of Veterans.  38 U.S.C.A. §§ 511(a), 7104 (West 2002).  All questions in a matter which are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals shall be made by the Board.  Decisions of the Board shall be based on the entire record in proceedings and upon consideration of all evidence and material of record and applicable provisions of law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  

Initially, the Veteran claimed entitlement to service connection for major depression.  However, the medical evidence of record indicates multiple psychiatric diagnoses, to include PTSD, anxiety, major depressive disorder, adjustment reaction and mood disorder.  In this regard, a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the veteran's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board expanded the Veteran's claim for an acquired psychiatric disorder, to include PTSD and as such, the service connection issue on appeal to the Board is rendered moot.  The Board held a hearing in this case in May 2013, addressing all psychiatric diagnoses.

In a January 2014 rating decision, however, the RO granted service connection for PTSD with major depression.  A 100 percent disability rating was assigned, effective from November 2010, which is the original date of claim.  The RO specifically noted that this grant included PTSD, depression, and the mood disorder.  Furthermore, the RO notified the Veteran that this was considered a full grant of the issue on appeal; there is no evidence the Veteran has appealed any aspect of that rating decision.  Accordingly, this is a full resolution of the service connection issue that had been on appeal and encompasses all psychiatric symptoms which the Veteran has asserted as being related to service.  

Because the RO resolved the Veteran's underlying service connection claim in her full favor, there is no longer a question or controversy remaining.  Therefore, there is no further jurisdiction for the Board to act on the claim nor are any exceptions to the mootness doctrine present because the ultimate relief sought on appeal, service connection for an acquired psychiatric disorder to include PTSD, has been accomplished without the need for action by the Board.  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.  See also Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).  Accordingly, the Veteran's appeal is dismissed.


ORDER

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is dismissed.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


